Citation Nr: 1120905	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  09-21 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a left knee disability, claimed as patellofemoral arthritis, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to February 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, that denied the benefits sought on appeal.  In March 2011, the Veteran testified before the Board at a hearing held at the RO.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of the Veteran's claims.

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development.

The Veteran contends that he has hearing loss that is due to acoustic trauma from serving as a security policeman and air policeman on the flight lines around aircraft and firearms.  His service personnel record show a military occupational specialty of security policeman.  However, the service medical records are negative for findings, complaints, symptoms, or a diagnosis of hearing loss.  In March 2011, the Veteran testified that during service he wore small earplugs.  After service, he worked as a construction manager and spent most of his time in an office and used hearing protection when he was in the field.

The Board notes that an examination for hearing impairment for VA purposes must be conducted by a state licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85(a) (2010).

During an April 2008 private audiological examination the Veteran presented with a one-year history of hearing loss that the audiologist related to a history of military noise exposure.  The audiologist provided puretone testing and recorded the findings in a graph.  Recent case law provides that the Board must seek clarification in the instances when missing information related to private treatment records is relevant, factual, and objective, and where the missing evidence bears greatly on the probative value of the examination report.  Savage v. Shinseki,  --- Vet. App. ----, 2011 WL 13796, (No. 09-4406 Vet. App.  2010).  Therefore, the Veteran should be given an opportunity to contact the April 2008 private clinician to clarify the audiology findings and indicate whether the Maryland CNC speech determination test was used.

In May 2009, the Veteran was afforded a VA audiology examination at which time the examiner opined that the Veteran's current hearing loss was not the result of military noise exposure due to the fact that the separation hearing screening was completely normal.  The examiner noted that the April 2008 audiological examination indicated a hearing loss with a recent onset that was not the result of something that occurred thirty years ago during his active service.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  Although the Veteran is competent to report the onset of hearing loss symptoms during and after his service, he is not competent to diagnose or to relate any current hearing loss to his active service.  Accordingly, as it remains unclear to the Board whether the Veteran's hearing loss is related to his service, a remand for another VA examination and opinion is necessary.  McLendon v. Nicholson, 20 Vet. App.  79 (2006).  The examiner should specifically reconcile the opinion with the April 2008 private opinion, May 2009 VA examination and opinion, and any other opinions of record and comment on the functional effects caused by the Veteran's hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

The Veteran also contends that he has a left knee disability that is related to his service.  Specifically, he contends that he was exposed to extreme weather conditions during service that contributed to the deterioration of his left knee.  He also alleges that his left knee disability is related to leg cramps he experienced during service.  He performed foot patrols on the flight line and walked on concrete up to twelve hours a day.  Alternatively, the Veteran alleges that his left knee disability is related to herbicide exposure during service in the Republic of Vietnam.

With respect to the Veteran's claim that his left knee disability may be related to his service in Vietnam, the Veteran's service personnel record does not show service in the Republic of Vietnam.  Thus, the Veteran is not presumed to have been exposed to herbicides during his service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).  In addition, patellofemoral arthritis is not a disease associated with exposure to herbicide agents.  However, the Veteran is not precluded from establishing direct service connection where he submits evidence showing a relationship between a current disability and confirmed or presumed exposure to herbicides.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service medical records indicate complaints of and treatment for leg cramps on separation examination in January 1970.

Post-service treatment records include a December 2003 private report that indicates a history of in-service left knee pain with an onset in the late 1960s or early 1970s.  The Veteran indicated that he served as a policeman which required a significant amount of walking.  After service, he obtained employment as a maintenance supervisor and was required to use ladders, frequently walk up and down stairs, and squat, which caused pain in the lateral aspect of the left knee.  While an X-ray examination indicated patellofemoral arthritic changes, the Veteran was diagnosed with left knee pain.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  Although the Veteran is competent to report the onset of a left knee disability during his service, he is not competent to diagnose or to relate any current left knee disability to his active service, including herbicide exposure.  Accordingly, the Board finds that a VA examination is necessary in order to fairly decide his claim.  McLendon v. Nicholson, 20 Vet. App.  App. (2006). 

It also appears that additional records should be obtained.  Statements of the case dated in June 2009 reference VA treatment records dated from October 1999 to May 2005 that have not been associated with the claims file.  To aid in adjudication, any subsequent VA medical records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records and associate them with the claims file, to specifically include records from October 1999 to May 2005, and records since June 2008.

2.  The RO should contact the April 2008 private audiologist, after securing the appropriate release form.  The private clinician should be requested to interpret the results of the audiograph in numbers for the findings of puretone decibel loss at 1000, 2000, 3000, and 4000 Hertz; state the results of the word recognition test in percentages; and state what word recognition test was used.  In the alternative, the Veteran should be informed that he can contact the April 2008 clinician and obtain that information himself.  Any evidence received should be filed in the record.

2.  Schedule a VA examination to determine the nature and etiology of any current hearing loss.  The claims folder should be reviewed and that review should be indicated in the examination report.  The examiner should specifically attempt to reconcile and discuss the opinion with all other opinions of record, including the April 2008 private opinion and May 2009 VA examination and opinion.  All indicated studies should be performed.  The examiner should also fully describe the functional effects caused by the Veteran's hearing loss.  Specifically, the examiner should provide the following:

   (a)  Diagnose any current hearing loss.

(b)  Is it at least as likely as not (50 percent or more probability) that any hearing loss was incurred in or is due to or the result of the Veteran's service, including exposure to acoustic trauma from aircraft and firearms as a security policeman during service?  The examiner must consider the Veteran's statements and August 2009 and March 2011 testimony regarding the incurrence of hearing loss, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

4.  Schedule a VA examination to determine the nature and etiology of any current left knee disability.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

(a)  Diagnose any current left knee disability, including any patellofemoral arthritis.

(b)  Is it at least as likely as not (50 percent or more probability) that any left knee disability, to include patellofemoral arthritis, was incurred in or aggravated by the Veteran's service, including any exposure to herbicides during service?  The examiner must consider the Veteran's statements and August 2009 and March 2011 testimony regarding the incurrence of a left knee disability and exposure to herbicides during his service, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

5.  Then, readjudicate the claims.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or United States Court of Appeals for 


Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

